DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to Invention II non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 5 and 9, ITOU et al. (US Pub. 20150205159) teaches (in figures 8-9 and 16A-17) a display device including a plurality of pixels defined therein, the display device comprising: a first substrate (SU1); a partition wall (LDS) disposed on the first substrate to define openings corresponding to the plurality of pixels; color conversion patterns (WCR and WCG) disposed in the openings, a wavelength band filter (EXR and EXG) disposed between the color conversion patterns and the first substrate: wherein: the partition wall comprises a light-transmitting structure (WL) comprising a groove (portion of WL filled with RF) and a first partition wall portion (RF) disposed in the groove and having a higher optical density than the light-transmitting structure (see paragraphs 74-75); a portion of the wavelength band filter (portions of EXR and EXG overlapping the proximal portion WL see figures and paragraph 48) is disposed between the light-transmitting structure and the first substrate (along a diagonal direction see figures 8-9); and the portion of the wavelength band filter overlaps a 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which “the first partition wall portion is in contact with the light-transmitting structure and the light-shielding member” or “the partition wall further comprises second partition wall portions disposed between the light-transmitting structure and the color conversion patterns and having a higher optical density than the light-transmitting structure” in combination with the other required elements of claims 1 and 9 respectively. 
Regarding claim 11, ITOU et al. (US Pub. 20150205159) teaches (in figures 8-9 and 16A-17) a display device including a plurality of pixels defined therein, the display device comprising: a first substrate (SU1); a partition wall (LDS) disposed on the first substrate to define openings corresponding to the plurality of pixels (see figures 16B and paragraph 35 lines 46-49); and color conversion patterns (WCR) disposed in the openings, wherein: the partition wall comprises a light-transmitting structure (WL) comprising a groove (portion of WL filled with RF) and a first partition wall portion (RF) disposed in the groove and having a higher optical density than the light-transmitting structure (see paragraphs 74-75); the plurality of pixels comprise a first pixel (pixel with EXR, WCR, and BCF) displaying a first color (red) and a second pixel (pixel with SL) displaying a second color (blue) having a shorter peak wavelength than the first color; the display device further comprises: a first wavelength band filter (EXR) disposed between the color conversion patterns and the first substrate and disposed in the first pixel; a liquid crystal layer (LC) disposed on the color conversion patterns; a second wavelength 
Lee et al. (US Pub. 20160033823) teaches (in figure 13) providing a second wavelength band filter (250) disposed between color conversion patterns (210) and the liquid crystal layer (131); and a polarizing layer (20) disposed between the second wavelength conversion filter and the liquid crystal layer; wherein the second wavelength band filter is configured to transmit therethrough light of a wavelength band including the peak wavelength of the second color (blue) and reflect light of a wavelength band including the peak wavelength of the first color (red) (see paragraph 141).
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which “the second wavelength band filter is in contact with the first color conversion 
Claims 2-8, 10, and 12-14 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 11-12 of applicant’s response, filed 02/07/2021, with respect to claims 1-4 and 6-8 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 and 103 of claims 1-4 and 6-8 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871